Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles, Appeals Board, dated February 18, 2003, affirming a finding of an Administrative Law Judge dated January 16, 2002, which, after a hearing, found that the petitioner violated New York City Traffic Rules and Regulations (34 RC3NY) § 4-15 (b) (9) and (10) and Vehicle and Traffic Law § 401 (7) (F) (b), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The stop of the petitioner’s truck, which occurred at a checkpoint and pursuant to a nondiscriminatory pattern of selection by the officer weighing the vehicles, was constitutional (see Matter of Mt. Hope Trucking Co., Inc. v Martinez, 12 AD3d 514 [2004]; Matter of City Hawk Indus. v Martinez, 2 AD3d 635 [2003]).
Since administrative proceedings are not governed by the service requirements of the CPLR, service of the summonses upon the vehicle’s driver was sufficient to confer personal jurisdiction over the petitioner (see Matter of JPR Constr. Corp. v Martinez, 11 AD3d 543 [2004]; Matter of IESI NY Corp. v Martinez, 8 AD3d 667, 668 [2004]; Matter of Sureway Towing, Inc. v Martinez, 8 AD3d 490 [2004]).
The testimony of the traffic enforcement agent who issued the summonses regarding the location of the weighing site and his training, accompanied by certificates establishing the ac*702curacy of the devices he used in weighing the petitioner’s vehicle, provided a sufficient basis for the finding of the Administrative Law Judge (see Matter of Metro Demolition Contr. Corp. v Martinez, 12 AD3d 513 [2004]; Matter of Omni Waste Servs., Inc. v Martinez, 11 AD3d 696 [2004]; Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273, 273-274 [2004]).
The petitioner’s remaining contentions are either unpreserved for judicial review or without merit. Goldstein, J.P., Luciano, Crane and Spolzino, JJ., concur.